Citation Nr: 1606347	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction in this case resides with the Jackson, Mississippi RO.

In November 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2016.

The appellant was scheduled to present testimony via videoconference before a Veterans Law Judge in September 2015.  However, the appellant failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to the hearing, or a request to reschedule the hearing, the Board deems the appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The Board observes that the appellant reported in an October 2011 statement in support of claim that the RO could not find the original claim which she filed in February 2009.  No claim stamped February 2009 is in the file, although there is a claim signed, dated, and stamped June 2009.  The appellant resubmitted this June 2009 claim along with her October 2011 statement and a second claim, dated February 2009, which did not have a stamp by the RO on it.  Both of these documents appear to have then been stamped October 2011.  The RO issued a rating decision in March 2012 which listed October 2011 as the date the claim was submitted.  The Board further observes that in its August 2013 Statement of the Case, the RO correctly listed the June 2009 date of claim, along with the October 2011 date.






FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss at 100 percent disabling and tinnitus at 10 percent disabling.  The combined evaluation for compensation purposes was 100 percent.

2.  The death certificate shows that the Veteran's cause of death was due to atherosclerotic coronary vascular disease due to hypertensive heart disease, and that his depression was a significant condition contributing to the cause of his death.

3.  The evidence shows that the Veteran's depression, which was incurred as a result of service, materially hastened his death from heart disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.102, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her husband's service-connected disabilities contributed to his death.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Veteran died in January 2009.  The death certificate lists atherosclerotic coronary vascular disease due to hypertensive heart disease as causing his death, with depression listed as a significant condition contributing to death.

Prior to the Veteran's death, several parties stated that the Veteran's service-connected tinnitus contributed to his mental health disorders, including depression.  In a June 2005 claim for PTSD, the Veteran stated that his tinnitus was so severe that it was "driving him crazy."  The Veteran attached to that claim an April 2005 statement from his private physician to the effect that the Veteran's tinnitus was worsening as he aged, and that it "makes worse his existing mental condition."  On several occasions, the Veteran's wife submitted statements to similar effect into the record, including an August 2005 statement that his tinnitus "has run him crazy."

In a January 2016 VHA opinion, the medical expert opined that the Veteran's depression was related to his service-connected bilateral hearing loss and tinnitus, which is consistent with other lay and medical evidence of record.  Because his depression, a condition of service origin, contributed substantially or materially to cause his death, the Board finds that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


